OPINION
McDonald, judge.
The conviction is for robbery with two prior convictions of felonies less than capital alleged for enhancement; the punishment, life imprisonment.
It is shown by affidavit of the Tarrant County sheriff that on June 20, 1966, appellant escaped from his custody. He was subsequently re-captured on July 8, 1966, in the State of Washington, where he is currently serving a 35 year prison sentence. The state has made known to us that the State of Washington will not relinquish jurisdiction over appellant until such time-as he has been tried and served his sentence, if any, on the charge there pending..
Vernon’s Ann.C.C.P., Art. 44.09 is applicable to the “re-capture” of a defendant-who escapes pending appeal. However, as. the appellant is not subject to the jurisdiction of the State of Texas he cannot be-said to have been “re-captured” within the-meaning of this statute.
The state’s motion to dismiss the appeal is granted. It is so ordered.